Case 21-30085-hdh11 Doc 78-2 Filed 01/28/21                Entered 01/28/21 17:21:00       Page 1 of 7




                     National Rifle Association of America
               Long-Term Reserves Oversight and Investment Policy
                                      (supersedes all prior policies)
                                            January 11, 2020

 I. Purpose

 The long-term reserves investment policy of the NRA assists the Board and management in
 carrying out their fiduciary responsibilities for the conservation and use of all invested assets. This
 investment policy is designed to:

 1.    Protect the purposes of the NRA.
 2.    Establish communication and oversight responsibilities.
 3.    Prevent conflicts of interest.
 4.    Document investment strategies and investment guidelines.
 5.    Provide criteria for the selection and performance of portfolio managers, investment managers
       and consultants or other advisors retained or engaged by the NRA.

 This investment policy has been formulated based upon consideration by the Board of the financial
 implications of a wide range of policies, and describes the prudent investment process that the
 Board and the Investment Oversight Subcommittee deem appropriate.

 II.    Oversight Responsibilities

 The NRA Board of Directors has established an Investment Oversight Subcommittee of the
 Finance Committee comprised of five board members.

 1. The Investment Oversight Subcommittee is responsible for performing no less than an annual
    review of the investment policy.

 2. The Treasurer, with guidance and recommendations of the Investment Oversight Committee,
    is responsible for hiring an Investment Consultant to assist in the design, implementation and
    evaluation of NRA’s investment strategy.

 3. The Treasurer, with guidance and recommendations of the Investment Consultant, is
    responsible for the implementation and monitoring of an asset allocation strategy.

 4. The Treasurer, with the guidance and recommendations of the Investment Consultant, is
    responsible for the selection and continued monitoring of Investment Managers.

 5. The Treasurer, with guidance and recommendations of the Investment Consultant, reviews the
    asset mix on an ongoing basis and makes revisions as necessary, including portfolio
    rebalancing to maintain the integrity of the asset allocation strategy.

                                                    1
Case 21-30085-hdh11 Doc 78-2 Filed 01/28/21             Entered 01/28/21 17:21:00         Page 2 of 7




 6. The Investment Oversight Subcommittee meets no less than three times a year and receives
    quarterly reports. At such meetings, it reviews the results of the investment portfolios and the
    Long-Term Reserves Oversight and Investment Policy Statement.

 7. The Investment Oversight Subcommittee provides regular performance reports to the NRA’s
    Finance Committee.

 8. The Treasurer and Investment Oversight Subcommittee shall adhere to the guidelines as
    defined in UPMIFA and all other regulations.

 Responsibility Table:

                                                   Tactical
                                                  Allocation
                       Written        Written      Among        Strategy     Manager &
     Fiduciary       Investment     Investment      Asset      Within An       Fund        Security
       Level           Policy        Strategy      Classes     Asset Class   Selections    Selection
     Board of
                      Approve        Informed     Informed      Informed      Informed       N/A
     Directors

     Finance
                    Recommend        Informed     Informed      Informed      Informed       N/A
    Committee

    Investment
     Oversight      Recommend        Approve       Approve      Approve       Approve      Approve
   Subcommittee

     Treasurer      Recommend       Recommend    Recommend     Recommend     Recommend    Recommend

    Investment
   Consultant &     Recommend       Recommend    Recommend     Recommend     Recommend       N/A
       Staff

     Individual
                        N/A            N/A            N/A      Recommend        N/A        Approve
     Managers




 III. Conflict of Interests

 Conflicts of interests in fund management and selection of investment consultants, portfolio
 managers, investment managers and funds are to be avoided at all times. Members of the NRA
 Board of Directors shall not have a pecuniary relationship with any manager or fund being
 considered. No advisor or entity retained by the NRA Board of Directors shall be a party to any
 transaction with, or have a financial or other interest in, any investment manager providing services


                                                  2
Case 21-30085-hdh11 Doc 78-2 Filed 01/28/21            Entered 01/28/21 17:21:00        Page 3 of 7




 to the NRA Board of Directors.



 IV. Accumulation and Withdrawal Policy

 1.     General Reserve Fund - (all long-term reserve investments not specified for endowment by
         donors)

            a. To reserve and protect funds for financial stability, all earnings shall normally be
               retained in the Fund.
            b. The Finance Committee and the Treasurer shall annually review the results of
               operations, cash from estates, and future cash requirements for the purpose of
               recommending additions to the Fund.
            c. A budget may be adopted that includes withdrawals from the Fund upon
               recommendation of the Finance Committee and approval of the Board.
            d. Non-budgeted withdrawals from the Fund may be approved when needed by a two-
               thirds majority of the Finance Committee, not to exceed 10% of the Fund balance
               annually.
            e. When amounts from the Fund have been withdrawn pursuant to c. and/or d., their
               orderly replacement shall be a priority of the budget process.

 2.   Endowment Funds (based on donor endowment agreements)

            a. The annual spending budget for the NRA endowments will be determined each year
                at the rate of up to 5% of the fair market value of the endowment assets as of
                December 31st of the previous year, without invasion of original principal, except
                as otherwise specified in endowment agreements.


 V.   Investment Objectives

 The investment objectives of the NRA are:

 1. To achieve, at a minimum, a real (inflation adjusted) total return, net of investment
    management fees, that exceeds spending policy requirements.

 2. To control costs of administering and managing the NRA investments.

 3. To ensure that the investment portfolios are managed responsively and in compliance with
    stated guidelines, donor guidelines (where applicable), and the investment guidelines set forth
    herein. In doing so, the Treasurer will comply with all applicable laws, rules, and regulations.

 4. To emphasize the long-term nature of the NRA’s investment program by framing guidelines

                                                 3
Case 21-30085-hdh11 Doc 78-2 Filed 01/28/21                Entered 01/28/21 17:21:00         Page 4 of 7




       within the Investment Policy Statement that reflects the NRA’s long-term goals.

 5. To manage expectations by recognizing the challenge of achieving the investment objectives
    in light of the uncertainties and complexities of contemporary investment markets. Therefore,
    it is acknowledged that some degree of risk must be assumed to achieve the long-term
    investment objectives. In establishing the risk parameters of the strategic allocation strategy,
    the willingness to tolerate short and intermediate term market fluctuations shall be considered.


 VI.      Investment Directives

 1.       Return Requirements Based on Capital Market Assumptions: Investment directives will
          be based on the premise that any solid investment approach builds upon solid Capital
          Markets Assumptions. Capital Markets Assumptions outline risk/return expectations for
          all utilized asset classes. Asset allocation is considered the most important investment
          decision that can be made. Investment research has determined that a significant portion
          of the total investment return can be attributed to (1) the asset classes/styles which are
          employed by the NRA, and (2) the weighting of each asset class/style. Capital market risk
          and return assumptions directly impact any asset allocation recommendations and are
          central to the ability to identify the optimal risk-return relationship for a portfolio.

 2.       Risk Tolerance: Risk is considered a resource used to generate investment returns. Risk
          is measured and monitored at the asset class level and the portfolio level. Total investment
          risk (the volatility of total return) measures the risk of effective implementation of strategy.
          Active risk or tracking error, the deviation from style or benchmark, measures the risk of
          unintended exposures or inadequate diversification. The NRA investments are diversified
          among asset classes and securities in an attempt to maximize risk-adjusted returns over the
          long term, while also minimizing the risk of large losses.

 3.       Asset Allocation: The strategic (long-term) asset allocation strategy of the NRA is to
          maximize total return within acceptable risk parameters. An asset allocation strategy
          should include strategic (long-term) target levels, as well as allocation ranges to allow for
          tactical (short-term) adjustments. The strategic target levels, allocation ranges, and current
          tactical position should be determined by the Treasurer with guidance and
          recommendations by the Investment Consultant.

 4.       Non-Permissible Investments: Consistent with the Investment Objectives, assets may not
          be invested in any of the following:
          • Restricted stock
          • Securities of the asset manager or their parent

          Assets may not be invested in any of the following without prior approval by the


                                                     4
Case 21-30085-hdh11 Doc 78-2 Filed 01/28/21              Entered 01/28/21 17:21:00         Page 5 of 7



          Investment Oversight Subcommittee after consideration of potential Unrelated Business
          Income Tax (UBIT) in accordance with the appendix:
          • Margins purchases, lending or borrowing of funds

 5.       Legal Requirements: The Investment Consultant and all parties will apply the principles
          of the Prudent Investor Standard as outlined in the latest revision of the Uniform Prudent
          Management of Institutional Fund’s Act (UPMIFA).


 VII.     Performance Monitoring Guidelines

 The following criteria should provide for maintenance of investment vehicles that perform in the
 second quartile and above in relation to their respective asset classes. This performance will be
 measured against the composite benchmark (Total Portfolio Performance Benchmark), which may
 be adjusted by a majority of the Investment Oversight Subcommittee from time to time as
 considered prudent (see Appendix).

 The ongoing review and analysis of investment managers is considered equally as important as the
 due diligence implemented during the manager selection process. Accordingly, a thorough review
 and analysis of an investment manager will be conducted if a manager’s actual and/or composite
 results:

 1. Perform in the bottom quartile (75th percentile) or lower of their peer group over a trailing four-
     quarter period.

 2. Fall in the southeast quadrant (below average performance with above average volatility) of the
     risk/return scatter-plot for their peer group over the trailing 3-year time period.

 3. Perform below the median (50th percentile) of their peer group over the trailing three-year
 period.

 4. Major organizational changes also warrant immediate review of the manager, including:

      •   Change in professionals
      •   Change in investment strategy/style
      •   Significant increase/decrease in number of accounts
      •   Significant growth/loss of assets under management
      •   Change in ownership

 The performance of the NRA investment managers will be monitored on an ongoing basis and it
 is at the discretion of the Treasurer (with recommendations by the Investment Consultant) to take
 corrective action by replacing a manager if deemed appropriate at any time.



                                                   5
Case 21-30085-hdh11 Doc 78-2 Filed 01/28/21            Entered 01/28/21 17:21:00        Page 6 of 7




 VIII. Investment Management

 The Treasurer, with the assistance of the Investment Consultant, will select appropriate investment
 managers to manage the NRA assets. Managers must meet the following minimum criteria:

 1. Provide historical quarterly performance numbers calculated on a time-weighted basis, based
    on a composite of all fully discretionary accounts of similar investment style.

 2. Provide detailed information on the history of the firm, key personnel, key clients, fee
    schedule, and support personnel.

 3. For separately managed accounts, the manager will provide the Investment Consultant with a
    copy of the firm’s Form ADV Part II; a current prospectus should be provided for mutual fund
    investments.

 4. Clearly articulate the investment strategy that will be followed and document that the strategy
    has been successfully adhered to over time.

 5. As disclosed in the firm’s Form ADV Part II, selected firms shall have no outstanding legal
    judgments or past judgments that may reflect negatively upon the firm.


 IX. Investment Guidelines

      A.     Equities. In accordance with the appendix.

      B.     Fixed Income. In accordance with the appendix.

      C.     Alternative Investments. In accordance with the appendix.




                                                 6
Case 21-30085-hdh11 Doc 78-2 Filed 01/28/21            Entered 01/28/21 17:21:00        Page 7 of 7




 APPENDIX

 This appendix to the Investment Policy of the NRA defines guidelines for the execution of
 investment decisions. Assets must be managed with the care, skill, prudence and diligence that a
 prudent investment professional in similar circumstances would exercise. Investment practices
 must comply with the applicable laws and regulations governing nonprofit organizations.

 The portfolio is diversified both by asset class and within asset classes. The purpose of
 diversification is to minimize unsystematic risk and to provide reasonable assurance that no single
 security or class of securities will have a disproportionate impact on the total portfolio.

 The Investment Policy is intended to be sufficiently specific to be meaningful, yet flexible enough
 to be practical in a changing market environment.

          Asset Class                     Range             Benchmark
          Equities                        25-90%
             Large Cap Equities           10-70%            S&P 500
             Mid Cap Equities             0-30%             S&P MidCap 400
             Small Cap Equities           0-25%             Russell 2000
           International Developed        0-35%             MSCI EAFE
             International Emerging       0-10%             MSCI Emerging
          Fixed Income                    10-75%
             Domestic Core                0-75%             Barclay’s Capital Aggregate
             High-Yield                   0-15%             Merrill Lynch High Yield BB/B
             International                0-15%             J.P.Morgan Global Traded Bond
          Cash & Equivalents              0-25%             Citi 3-Month T-Bill
          Alternative Investments         0-30%             Various

 Alternative investments can enhance diversification and reduce risk by providing low correlation
 with public stock and bond markets, lower portfolio volatility and preservation of capital in less
 favorable public market conditions. The Treasurer takes into consideration potential Unrelated
 Business Income Tax (UBIT).

 Total Portfolio Performance Benchmark:       60% MSCI ACWI (All Country World Index)
                                              20% HFRI (Hedge Fund Research Index)
                                              20% BC Aggregate (Fixed Income Index)




                                                 7
